.....




                                         No. 5: 20-CR-246-1D(3)

        UNITED STATES OF AMERICA                         )
                                                         )
                      V.                                 )      CONSENT ORDER FOR
                                                         )      RESTITUTION
        BENJAMIN MICHAEL LINEBERGER                      )

               Pursu ant to a joint motion of the United States and Defendant, and with their

        consent, the Court hereby ORDERS as follow s:

               In Defendant's plea agreement, Defendant agreed to pay immediately any

        restitution order ed by the Court. Pursuant to 18 U.S .C. §§ 2259(b)(3) and 3664, and

        in accordance with the t erms and conditions of Defendant's plea agreement,

        Defendant and the United States h ave agreed and stipulated that Defenda nt owes

        (total) in restit ution, which shall be due a nd payable immediately a s follows: $3, 000

        t o "Violet" of t h e At School series; $3, 000 to "Alice" of the At_Dawn series; $3, 000 to

        "Fiona" of the BluesPinkl serie s; $3,000 to "Sierra" of the Jan_Socks serie s; $3, 000 to

        "Savannah" of the J an_Socks series; $3, 000 to "J enny" of the J enny series; $3, 000 to

        "Maureen" of the Lighthou se l series; $3,000 to "Sar ah" of the Marinelandl series;

        $3,000 to "Mya" of the Sweet Pink Sugar series; $3,000 t o "Pia" of the Sweet White

        Sugar series; $3,000 to "Lily" of t h e Vicky series, all more fully identified in the

        discovery. Finally, Defenda nt and the United States agree that any payment pla n

        est ablish ed by the Court's judgment is a minimum payment plan and sh all not

        preclude the United States from pursuing any other collection efforts permitted by




                  Case 5:20-cr-00246-D Document 42 Filed 01/15/21 Page 1 of 2
. .


      law.

             The Court finds that Defendant's agr eements, including the amount of

      restitution and the joint and several liability, are consistent wit h the law and the

      fact s of this case . Accordingly, Defenda nt shall pay $33,000 in r estitution to the

      eleven identified victims in accordance with the parties' agr eement, as set forth

      above, and in accordance with the Court's judgment. The Court further order s that

      Defendant's restitution sh all be due and payable in full immediately. This consent

      order shall be made part of Defendant's criminal judgment in this case.

             SO ORDERED , this , £         day of January, 2021.


                                                      J   ES C. DEVER III
                                                      United States District Judge


      AGREED AND CONSENTED TO BY:


                                                                      ls- )~c
      RICHARD CROUTHARMEL                                                     Date
      Coup el for Defendant
        1                  I



                                                                                Date


      ROBERT J. HIGDON, JR.
      United Stat es Attorney


                                                                                Date
      Assist ant   ited Stat es Attorney
      Counsel for the United Stat es

                                                  2




               Case 5:20-cr-00246-D Document 42 Filed 01/15/21 Page 2 of 2
